Shepley, C. J.,
orally. — This case is said to have been submitted upon a statement of facts, But no facts were agreed. It was submitted to the District Court on the evidence, to be decided on the rules of law and testimony, reserving all questions of law. It is merely a submission to that Court to find what the facts were, and then to apply the law. His adjudication upon the facts was to be conclusive, not examinable here. It does not appear what he found the facts to be; consequently we cannot know what rule of law he applied. No legal question, therefore, is presented by the exceptions.
Being irregularly here, the exceptions must be dismissed, with costs for the plaintiff.